Citation Nr: 1505267	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  13-01 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence to reopen a service connection claim for the residuals of a right ankle sprain (previously claimed as a right leg injury) has been received.
 
2.  Entitlement to service connection for the residuals of a right ankle sprain, to include mild degenerative joint disease of the right ankle.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Wieneck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to January 1971.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2012 rating decision in which the RO continued a previous denial of service connection for a right leg injury.  In August 2012, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in December 2012, and the Veteran filed a substantive appeal in January 2013.  A supplemental SOC was issued in March 2013.

In July 2014, the Veteran testified during a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The Board notes that, in addition to the paper claims file, there are two separate paperless, electronic files associated with the Veteran's claims, a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in Virtual VA reveals the July 2014 Board hearing transcript.  The remaining documents in the Virtual VA file are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  There are no documents in the Veteran's VBMS file at this time.

The Board's decision reopening the previously-denied claim for service connection is set forth below.  The claim for service connection, on the merits, is addressed in the remand following the order; this matter is being remanded  to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required,



FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate each matter herein decided has been accomplished.
 
2.  In a January 2011 rating decision, the RO denied service connection for a right leg injury; although the Veteran initiated an appeal by filing a notice of disagreement (NOD) in February 2011, he did not file a substantive appeal within 60 days following the issuance of the December 2012 SOC, nor was new and material evidence received during the one-year period following initial notification of the denial, or subsequent additional service records received.
 
3.  Additional evidence associated with the claims file since the January 2011 rating decision is not cumulative and redundant of evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claim for service connection for the residuals of a right ankle sprain, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 2011 rating decision in which the RO denied service connection for the residuals of a right ankle sprain (then claimed as a right leg injury), characterized as a right ankle sprain, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).
	
2.  As pertinent evidence received since the RO's January 2011 rating action is new and material, the requirements for reopening the claim for service connection are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). 

Given the favorable disposition of the request to reopen, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplish.

At the time of the prior claim and currently, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service 38 U.S.C.A. § 1131 ; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

As a general matter, direct service connection requires: (1) the existence of a current disability, (2) the existence of the disease or injury in service, and (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Certain chronic diseases (to include arthritis) shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service (one year for arthritis) even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

The United States Court of Appeals for the Federal Circuit recently clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology, alone (in lieu of a medical nexus opinion) is limited to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In October 2010, the Veteran filed his original service connection claim for a right leg injury; the claim was denied in a January 2011 rating action.

Evidence before the RO at the time of the January 2011 decision included the Veteran's service treatment records (STRs) which failed to reveal any complaints, treatment of diagnosis relating specifically to the right leg.  The STRs did reveal an x-ray of the "foot and ankle" in March 1969, but the record showed that the reading of the x-ray was "negative."  Also on file were private treatment records from March 1993 to October 2010, disclosing that the Veteran was previously treated for tendonitis of the right ankle following a work related injury in November 2008.  The Veteran also submitted a statement asserting that he sprained his ankle during basic training, that he had to march to the rifle range daily despite his injury, and that his right ankle has bothered him since service.  In denying the claim in January 2011, the RO reasoned that there was no evidence that a" right leg injury" either occurred in nor was caused by service.

The Veteran was notified of the rating action in January 2011 and filed a NOD in February 2011.  The RO issued a SOC in April 2011; however, the Veteran did not file a substantive appeal within 60 days of such issuance.  Moreover, no additional evidence was received within the one-year appeal period, and no new additional service records (warranting reconsideration of the claim) have been received at any time.  See 38 C.F.R. § 3.156(b)(c).  Hence, the January 2011 denial of service connection for a right leg injury is final (38 U.S.C.A. § 7105 and 38 C.F.R. §§ 3.104, 20.302, 20.1103) and is not subject to revision on the same factual basis (38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156). 

However, under 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See also 38 C.F.R. § 3.156(a).

In June 2012, VA received the Veteran's request to reopen the previously-denied claim for service connection for right leg injury.  With respect to requests to reopen filed after August 29, 2001, "new and material evidence" means evidence not previously submitted to agency decision makers which, by itself or in connection with evidence previously included in the record, relates to an unestablished fact necessary to substantiate the claim.  Such evidence must also raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a). 

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent, 20 Vet. App. at 1. 

Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened and VA may then proceed to the merits of the claim on the basis of all of the evidence of record. 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996). 

The Veteran seeks to reopen his service connection claim for the residuals of a right ankle sprain, which was previously characterized as a right leg injury.

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  New evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion. Id. 

In the final January 2011 rating action, the critical element found lacking was no evidence that a right leg injury occurred in or was caused by the Veteran's military service.  As such, a matter critical to the resolution of the claims is whether any sort of new evidence establishing a link between any residuals of a right ankle sprain and the Veteran's military service, i.e., evidence relating to an unestablished fact necessary to substantiate the claim and raising a reasonable possibility of substantiating the claim, has been presented.  See Kent, 20 Vet. App. at 10 (explaining, in relevant part, that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied"). 

In this regard, subsequent to the January 2011 rating action, additional evidence has been associated with the claims file which is both new and material with regard to the Veteran's claimed residuals of a right ankle sprain.  Specifically, a statement from the Veteran's friend, B. M., was received in June 2012.  B. M. stated that he served with the Veteran and during service he saw the Veteran limping and dragging his foot, and that he appeared to be in extreme pain.

Where VA has previously denied a claim because one element of service connection is missing, the case must be reopened when evidence potentially fulfilling the missing element is submitted.  See Molloy v. Brown, 9 Vet. App. 513 (1996).  Further, the United States Court of Appeals for Veterans Claims (Court) has recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, viewing the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court emphasizes that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id. 

Essentially, the aforementioned new evidence added to the record pertains to the material issue of whether the Veteran sustained an ankle injury in service, as claimed, and addresses the severity of such injury.  Combined with the Veteran's assertions that his right ankle has bothered him since service, this statement contributes to a more complete picture of the circumstances surrounding the origin of the Veteran's injury and is probative of the continuity of the Veteran's alleged symptoms.  As such, the additional evidence summarized above and received since the January 2011 rating decision, is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Therefore, presuming its credibility, this evidence, taken together with the evidence previously on file, is both new and material as contemplated by 38 C.F.R. § 3.156(a) and provides a basis to reopen the service connection claim for the residuals of a right ankle sprain (previously characterized as a right leg injury).  See 38 U.S.C.A. § 5108.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for the residuals of a right ankle sprain are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence to reopen the claim for service connection for residuals of a right ankle sprain (previously characterized as a right leg injury) has been received, to this limited extent, the appeal is granted.


REMAND
-
As discussed above, the Board is reopening the claim for service connection for residuals of a right ankle sprain; however, a review of the record reveals that further action on the claim for service connection, on the merits, is warranted.

The Veteran was afforded an VA ankle  examination of the in December 2012 to determine the nature and etiology of any current right ankle disorders.  The VA examiner noted a March 1969 diagnosis of right ankle sprain and diagnosed the Veteran with right ankle mild degenerative joint disease.  The VA examiner offered the opinion that "it is at least as likely as not that the Veteran suffered a right ankle sprain injury without residuals in the military service."  The stated rationale was the lack of "military medical documentation to suggest ongoing problems with the ankle injury and [the Veteran's] separation physical was unremarkable."  

The VA examiner offered a second opinion that the "claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  Again, the rationale was based largely on the lack of documented treatment during military service and since military service.

During his July 2014 Board hearing and in the statements of record, the Veteran has asserted a continuity of symptoms since service.  Specifically in his February 2011 NOD, the Veteran asserted that since the injury to the right ankle during service he has permanently altered his gate, noticed an uneven wear of his shoes, and experiences pain in his right ankle, knees, back, and right leg.

The Board finds that the rationale given for each opinion expressed by the December 2012 VA examiner is inadequate because it is symptoms, not treatment, which are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Therefore, the opinions of the December 2012 VA examiner are inadequate for adjudication purposes as they are based largely on the absence of treatment and the claims file must be returned to the December 2012 VA examiner for an addendum opinion.

In rendering the new opinion, the VA examiner should consider the Veteran's statements regarding the occurrence of his disability, in addition to his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the absence of evidence in the service treatment records to provide a negative opinion).  VA may not simply disregard lay evidence because it is unaccompanied by contemporaneous medical evidence.  Id.

In addition, the December 2012 VA examiner noted and an entry in the Veteran's private medical records indicates that there may be outstanding relevant worker's compensation records.  Specifically, in December 2008, the Veteran was examined by his private doctor for a work related injury to his right ankle and he was diagnosed with tendonitis of the right ankle.  However, the record does not show that the AOJ has attempted to obtain any worker's compensation records.  Therefore, the Veteran should be asked on remand to identify any and all worker's compensation records pertaining to the November 2008 right ankle injury and the AOJ should undertake efforts to obtain such records.  If no such records exist, information to that effect should be included in the claims file and the Veteran should be notified.

Further, to ensure that all due process requirements are met, and that the record is complete, the AOJ should give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable VA to obtain any and all worker's compensation records pertaining to the November 2008 right ankle injury.  

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent (non-VA) private medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).
 
3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  Following the completion of the above development and the receipt of any additional records, the Veteran's claims file should be referred to the December 2012 VA examiner for an addendum opinion addressing whether the Veteran's degenerative joint disease of the right ankle is related to his military service.  The need for another clinical examination is left to the discretion of the medical professional offering the addendum opinion.

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.

The examiner is asked to furnish an opinion, consistent with sound medical judgment, as to whether is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's claimed degenerative joint disease of the right ankle was incurred during service, or caused by an in-service event or injury, to include a right ankle sprain in March 1969.

In answering the above, the examiner must consider and discuss all pertinent medical evidence and lay assertions.  The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

Complete, clearly-stated rationale should be given for each conclusion reached.  In this regard, a discussion of the facts and medical principles involved in formulating each opinion would be considerable assistance to the Board.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence and all pertinent legal authority. 

6.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued an appropriate supplemental statement of the case that includes clear reasons and bases, and afforded an appropriate period of time for response before the claims file is returned to the Board.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran has the 


right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


